Citation Nr: 0907743	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  97-08 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to February 
1984, ending in an honorable discharge.  His subsequent 
service from March 1984 to January 1985 ended in an other-
than-honorable discharge by reason of misconduct.  This 
period of service has been held to be of such nature as to be 
a bar to VA compensation benefits.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In May 2006, the Veteran appeared at a Board hearing held in 
Washington, DC, and presented testimony in support of the 
claim before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file. 

This case was previously before the Board on three occasions.  
Each time the Board remanded the claim.  All actions 
requested in the Board remand have been undertaken to the 
extent possible, and the claim is ready for adjudication on 
appeal. 


FINDINGS OF FACT

1.  The preponderance of competent medical evidence of record 
is against a finding that PTSD is causally or etiologically 
related to active service. 

2.  A psychosis was not identified during service or within 
the one-year period following service, and the preponderance 
of competent evidence is against a finding that any current 
diagnosed psychiatric disorder is causally or etiologically 
related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability, to include PTSD, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 4.125(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated February 
1996, March 2003, April 2003, May 2003, October 2003, 
September 2004, January 2005, August 2005, July 2006 and 
January 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder, particularly 
PTSD.  Service connection will be granted for a disability 
resulting from an injury or disease incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, such as psychoses, which 
are manifested to a compensable degree within a year of 
service shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995).

In January 1996 the Veteran filed his original service 
connection claim for major depression, a nervous condition 
and PTSD.  The Veteran provided a PTSD stressor statement in 
April 1996.  He reported that during his service in the Navy 
he had his life threatened by other shipmates, which resulted 
in him abusing alcohol and drugs.  The Veteran claims that 
this in turn resulted in disciplinary measures, and 
ultimately his discharge from active service.  In an April 
1996 rating decision the RO denied the claim, finding that 
there was no medical evidence of any nervous condition, 
including PTSD and depression.  The RO also noted that any 
stressors the Veteran related which he believed could have 
led to PTSD occurred during his period of dishonorable 
service and were of a willful and persistent misconduct 
etiology. 

The Veteran appealed this determination to the Board.  In 
July 2004 the Board remanded the claim for compliance with 
the requirements of the VCAA and for a comprehensive 
examination to determine any and all psychiatric conditions 
and their etiology.  After the required development was 
completed the case was again referred to the Board.  The 
Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge held in Washington, DC in May 
2006.  The Veteran reported that he found active duty very 
stressful, felt he could not perform and was fearful of 
having to fight and the possibility of dying.  He also 
reported frequent treatment at the Manchester RO.  Following 
this hearing, in June 2006 the Board remanded the claim to 
obtain those records.  A computerized search for these 
records yielded no results except a September 2005 
examination which was already of record.  In February 2007 
the Board once again remanded the claim for a more thorough 
search for records from the Manchester RO.  In March 2007 the 
RO submitted a letter noting that after both an electronic 
and paper search there were no records on file for the 
Veteran. 

The Veteran's March 1981 enlistment examination report shows 
that psychiatric evaluation was normal and that the Veteran 
had reported no symptoms of nervous trouble of any sort of 
depression.  Service treatment records reflect no complaints, 
findings or diagnoses of any psychiatric disorder.  There is 
one notation of adult antisocial disorder, a personality 
disorder, while in service, but this was a congenital or 
developmental abnormality and not an acquired disability.  
Personality disorders are not service connectable.

VA treatment records begin in March 1996.  During this 
examination the Veteran reported getting into many physical 
fights with shipmates during service.  The Veteran also 
described an abusive home situation in early life.  The 
examiner diagnosed the Veteran with adolescent onset type 
conduct disorder.  Alcohol dependence, cocaine dependence and 
PCP abuse were also noted, but were in remission at the time.  
She also described the Veteran as dysphoric and a GAF score 
of 42 was noted.  There was no diagnosis of PTSD.  Treatment 
records from the New York VA Harbor Health System dated from 
August 1997 to September 2001 show treatment for mental 
disorders, including depression, bipolar disorder, 
depression, alcohol abuse and personality disorder not 
otherwise specified.  An October 2000 psychological 
evaluation report contains a diagnosis of bipolar disorder 
with a depressive episode.  A January 2001 record includes a 
diagnosis of PTSD by history, but this history is self-
reported and does not match up with other records.

In September 2005, after the claim was remanded by the Board, 
the Veteran was afforded a comprehensive psychological 
evaluation.  The examiner determined that the Veteran 
suffered from bipolar disorder and polysubstance abuse.  The 
examiner also found that the Veteran did have PTSD but that 
this condition was from childhood only.  The examiner 
concluded that the Veteran's bipolar disorder, substance 
abuse and PTSD were not related to the Veteran's service.  
The Veteran has suggested that relevant treatment records 
might also be found at the RO in Manchester, New Hampshire.  
A search for these records by the RO yielded no results 
except the September 2005 examination, which had already been 
received.

The record also contains several private treatment records.  
Records from St. Joseph's Hospital in May and June of 1986 
reveal that the Veteran was treated for alcohol dependence, 
cocaine dependence, cannabis dependence, polydrug dependence 
and anxiety/depression.  Treatment records from the New York 
Diagnostic Centers in August 1995 also contain diagnoses of 
drug abuse in remission and depression, but do not mention 
PTSD.  Additionally, a March 1997 Social Security 
Administration decision shows that the Veteran was granted 
disability for bipolar affective disorder and dysthymic 
disorder.  These records do not show any diagnosis of PTSD.

The Board has reviewed all the evidence in the Veteran's 
claims folder and notes that the record provides no basis for 
establishing service connection for PTSD.  Service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), (2) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred, and (3) a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor(s).  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997).  

The Veteran contends that he suffers from PTSD as a result of 
several events which he claims occurred during service.  
However, the Board notes that a careful review of the entire 
record reveals that any PTSD is not related to service.  As 
the probative evidence shows that the Veteran does not 
currently have PTSD etiologically related to service, the 
Board finds that his claim of service connection for PTSD 
must be denied.  See Brammer v. Derwinksi, 3 Vet. App. 223, 
225 (1992); see also Gilpin v. West, 155 F.3d 1353, 1355-56 
(Fed. Cir. 1998).  In reaching this determination the Board 
has considered the Veteran's assertions that he currently has 
PTSD due to the military stressors that he has described.  
However, as a layperson, the Veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis of a current disability or of its etiology.  
Espiritu v. Derwinksi, 2 Vet. App. 492 (1992).

With regard to the issue of an acquired psychiatric disorder 
other than PTSD, the service treatment records are negative 
for any diagnosis of any psychiatric disorder.  There is one 
notation of a personality disorder while in service, but this 
was a congenital or developmental abnormality and not an 
acquired disability and is therefore not service connectable.  
Additionally, this condition was diagnosed during the 
Veteran's period of dishonorable service.  While the Board 
acknowledges that the service treatment records do make 
reference to alcoholism, there was no indication that that 
condition was tied to an underlying psychiatric disorder. 

Similarly, there is no indicated that any psychiatric 
disorder was diagnosed within the first year following 
service.  In fact, there is no evidence of treatment for 
psychiatric complaints until 1996, more than 20 years after 
the Veteran's discharge from service.  The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for years after service is probative evidence 
against the claim.  See Mense v. Derwinksi, 1 Vet. App. 354, 
356 (1991).  

It was not until 1996 that bipolar disorder and depression 
were initially diagnosed.  Therefore, in order to establish 
service connection, there must be medical evidence of a nexus 
between the Veteran's period of service and a currently 
diagnosed psychiatric disorder.  The Veteran maintains that 
his current emotions state is due to his service and the 
stresses he experienced therein.  The Veteran's statements 
alone are not sufficient to prove that his psychiatric 
conditions had their onset in service or are related to a 
disease or injury incurred in service.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
the Veteran is not a physician he is not competent to make a 
determination that his mental conditions are related to 
service.  Espiritu v. Derwinksi, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The only 
medical evidence on etiology is a report from a September 
2005, comprehensive VA psychological evaluation.  In his 
report, the examiner determined that the Veteran's bipolar 
disorder and depression were not related to the Veteran's 
service.

In sum, the weight of the competent medical evidence of 
record establishes that the Veteran current suffers from 
bipolar disorder and depression but that these conditions are 
not shown to be etiologically related to active service.  
Neither the VA treatment records referred to above nor any 
private treatment records reflect any psychiatric or medical 
comment or opinion even suggesting that any current 
psychiatric problems are related to the Veteran's service.

Under these circumstances, the Board finds that the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as no competent, probative evidence 
supports the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


